BLUE, Judge.
William L. Willis pleaded no contest to three counts of armed robbery and three counts of attempted armed robbery, reserv*1223ing the right to appeal the denial of his dispositive motion to exclude identification evidence. Willis’s appellate counsel filed this appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). After an independent review of the record, we find no arguable merit to the appeal, except for an error in the assessment of a public defender lien. Accordingly, we affirm Willis’s convictions.
The trial court improperly imposed a public defender’s lien without advising Willis of his right to contest the amount of the lien, as required by Florida Rule of Criminal Procedure 3.720(d)(1). See Howard v. State, 674 So.2d 187 (Fla. 2d DCA 1996). We remand the ease with instructions to give Willis thirty days from the date of the mandate to file a written objection to the amount assessed. If Willis files an objection with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and a hearing pursuant to rule 3.720(d)(1). See Trice v. State, 655 So.2d 1270 (Fla. 2d DCA 1995); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Affirmed and remanded with instructions.
THREADGILL, C.J., and PARKER, J., concur.